McCLELLAN, J.
The appellant has been the second time adjudged guilty of the murder of his wife, Nobie Spicer; the sentence each time being life imprisonment. Mrs. Spicer was assassinated. The assailant used a shotgun that belonged to the appellant. She survived about four weeks. The only open question has been, Who was the guilty agent? The sole reliance of the prosecution to fix guilt on the appellant, the hsuband, is circumstantial evidence. There has been presented no positive proof that he was concerned in this most cruel of homicides. Following it within the hour, the appellant shot a negro boy, Joe Green, to death; the idea on the one hand being that the negro was the assassin of Mrs. Spicer, and, on the other, that the death of Green would either silence a witness or afford an unquestionable premise for the laying of the act upon one who could not deny any fact or circumstance to be asserted to show Green’s guilt of the homicide. The report of the former appeal will be found in 188 Ala. 9, 65 South. 972. Many of the circumstances surrounding and relating to the tragedy are there stated. From the evidence it appears that the prosecution entertained two distinct theories upon which the guilt of the appellant might be rested. They were: First, that the appellant himself shot his wife, using the negro boy, Green, to place the gun where it was later found outside of the front gate to appellant’s yard; and, second, that the appellant procured Green to assassinate Mrs. Spicer — the motive attributed to the appellant being that he might come into possession of the proceeds of a large insurance, *15which he had procured to be issued on her life, payable to him in any event, a few months before she was assassinated, as well as that he might be released from the restraints and obligations of the unhappy, uncongenial, resented marriage relation into which they had entered at an early age. In addition to a denial of any incriminating connection of the appellant with the killing of Mrs. Spicer, the defense asserted was that Joe Green, a laborer in appellant’s employ, shot Mrs. Spicer by mistake, he intending to kill appellant toward whom he entertained and- expressed hostile feelings and purposes due, it is asserted, to what the negro boy conceived to be ill treatment of him by appellant.
(1) The evidence is voluminous. It has been carefully considered. It is manifest, from the evidence, that every material issue in the case was due to be submitted to the jury for decision. There was no possible sound ground upon which the trial court could have given the affirmative charge for the defendant upon any of the issues or elements of the issues embraced in the theories entertained by the prosecution, as before summarily stated, or upon any of the issues involved in the defense asserted. Necessarily the evidence took and must have taken a wide range; and in the process of completely disclosing the case for and against the defendant it must have been unavoidable that facts and circumstances that in and of themselves might appear to possess little or no probative value or effect when unassociated with other provable circumstances calculated to shed light on the issues involved might, or even would, when correlated with facts and circumstances bearing a relation to the guilt or innocence of the accused, assume importance and a persuasive character and effect to carry conviction and to justify a fair, sound judgment. A great deal of the testimony offered by the prosecution was intended to establish immoral acts, conduct, and associations, with several women, on the part of the accused, during the year 1911 and up to within a short time before the homicide in February, 1913. The testimony relating to such immoralities was admissible for its bearing upon the inquiry or motive vel non of the husband to be free from the bonds of matrimony that he might, if it was so found by the jury, be unrestrained to gratify his desires with another or other women. The rules of law governing the admission of such testimony were thoroughly considered on the former appeal. It was then correctly held that “mere lapse of time alone would” not render this character inad*16missible as tending to show motive; that mere lapse of time “would go rather to its weight and sufficiency than to its admissibility.” The trial court did not err in allowing the prosecution to introduce testimony to the effect that the accused, even as far back as the year 1911, was so conducting himself as to indicate immoral practices and associations.
(2) After the introduction of evidence connecting Joe Green with the act of assassinating Mrs. Spicer, the defendant offered ■ to show that shortly after Mrs. Spicer was shot Joe Green told Ruth Reynolds “that he was the one that shot Mrs. Spicer, and that he shot her through mistake, expecting to shoot Mr. Sam Spicer, or intending to shoot Mr. Sam Spicer, the defendant.” The court refused to allow the defendant to introduce testimony to the effect stated. This action of the court was in accord with the rules established in this state since the deliverance in Smith v. State. 9 Ala. 990. In the recent decision of the Supreme Court in Donnelly v. United States, 228 U. S. 243, 272-277, 33 Sup. Ct. 449, 57 L. Ed. 820, Ann. Cas. 1913E, 710, the question was fully considered; the court approving, under extreme circumstances, the pertinent doctrine of the decision in Smith v. State, supra. This court, in McDonald’s Case, 165 Ala. 89, 90, 51 South. 629, 631, thus restated the established rule: “One accused of crime may show his own innocence by proof of the guilt of another; but the evidence of the guilt of the other must relate to the res geste of the event — the perpetration of some deed entering into the crime itself.—Levison v. State, 54 Ala. 520, 527; Carlton v. People, 150 Ill. 181, 37 N. E. 244, 41 Am. St. Rep. 346; Owensby v. State, 82 Ala. 63, 2 South. 764: It is a necessary consequence of this doctrine that declarations by that other are not admissible for any purpose unless it be to affect his credibility as a witness on the trial.—Smith v. State, 9 Ala. 990; Alston v. State, 63 Ala. 178. Where there is evidence tending to connect another with the commission of the crime with which the prisoner is charged, and the evidence adduced against the prisoner is circum•stantial, the defendant may adduce any legal evidence tending to fix guilt of the offense' on another and to show motive on that other’s part to commit the offense.—Tatum v. State, 131 Ala. 32, 31 South. 369; Walker v. State, 139 Ala. 56, 66, 35 South. 1011; Carlton v. People, supra.
“It will be noted that a broad distinction, in respect of admissibility of evidence in this connection, is taken between matters *17merely hearsay, such as declarations, confessions, and flight, and evidence tending to connect, actually or circumstantially, including motive, another with the offense of which defendant is -charged. Another’s motive is not primarily admissible, but is rendered so whenever there is evidence tending to connect that ■other with the criminal act.”
The application of the rule was also illustrated in Welsh v. State, 9 Ala. 92, 96, 11 South. 450. The deliverances of the Court of Appeals in Davis v. State, 8 Ala. App. 214, 62 South. 382, and Terry v. State, 13 Ala. App. 115, 69 South. 373-375, are not in accord with the authorities in this court."
(3) The defendant sought to show by the witness Van Pelt that the New York Life Insurance Company — the insurer in one of the policies which was matured by the death of Mrs. Spicer— had employed a detective to develop or to secure evidence of defendant’s guilt of the murder .of his wife, he being the beneficiary under the policy mentioned. It has been ruled here that evidence that the employer of one of the state’s witnesses is taking an active part in the prosecution of the defendant is admissible.—Prince’s Case, 100 Ala. 144, 148, 14 South. 409, 46 Am. St. Rep. 28. Such evidence is admissible for the sole purpose of affecting the credibility of the witness. If it be assumed that Van Pelt’s relation to the company was that of employer and employee — a quite doubtful matter under the recitals of the transcript — a review of the evidence presented through the witness Van Pelt discloses no field for the practical operation of the stated rule; his evidence being without dispute. No prejudicial error resulted from the court’s declination to allow the defendant to adduce the evidence indicated.
(4) There was no error prejudicial to defendant in admitting his letter to Floyd, dated May 30, 1915. In one aspect its presence in the evidence was favorable to defendant in that its terms ténded to show that a state of ill will had existed between Floyd and the defendant; it appearing otherwise that Floyd, who had testified as a witness for the prosecution, was greatly concerned in and active toward the conviction of the defendant. Furthermore, the many expressions in the letter carried to the jury a strong appeal for defendant that, without the letter, could not have been made so pointedly available to the defendant.
(5, 6) Under the evidence relating to the prosecution’s assertion of defendant’s infidelity to his wife and immoral propensi*18ties and conduct, no error was committed in admitting the letters to the Berry woman. It is a mistake to assume that this court held, on previous appeals, these letters or one of them to be inadmissible. Nor was there error in permitting the prosecution to adduce evidence tending to show the physical attractiveness of the Berry woman; there being other evidence inviting the conclusion that defendant’s relation or association with her was immoral or that he entertained such designs with respect to her.
No prejudicial error appearing, the judgment must be affirmed.
Affirmed.
Anderson, C. J., and Somerville, Gardner, and Thomas, JJ., concur. Mayfield, J., dissents. Sayre, J., not sitting.